Exhibit 99.1 RAIT Financial Trust Closes its Sixth Non-Recourse, Floating-Rate CMBS Transaction Totaling $258.0 Million PHILADELPHIA, PA — November 30, 2016 — RAIT Financial Trust (NYSE: RAS) ("RAIT") announced today the closing of its sixth non-recourse, floating-rate CMBS transaction the underlying assets of which consist of floating rate commercial real estate first lien mortgage loans and pari passu participation interests in mortgage loans, all of which were originated by subsidiaries of RAIT.The transaction involved the sale by a RAIT subsidiary of investment grade notes totaling approximately $216.7 million with a weighted average cost of LIBOR plus 2.03%, which provides an advance rate to the RAIT subsidiary of approximately 84.0%.RAIT affiliates retained all of the below investment grade and un-rated subordinated interests totaling approximately $41.3 million.UBS Securities LLC acted as sole structuring agent. UBS Securities LLC, Citigroup Global Markets Inc. and Barclays Capital Inc. acted as co-lead and joint book-running managers. “We are pleased to announce the closing of our sixth RAIT sponsored floating-rate CMBS transaction,” said Scott Davidson, RAIT’s President and incoming Chief Executive Officer.“The transaction, comprised of RAIT originated mortgage loans and participation interests in mortgage loans, continues our history of creating offerings that deliver strong returns for RAIT shareholders while maintaining the credit quality and structural integrity prized by both bond investors and our internal credit process.As a seasoned issuer with a strong market presence we look forward to continuing to successfully access the floating rate securitization market for the benefit of all our stakeholders.” The bonds were offered inside the United States to (1) qualified institutional buyers within the meaning of Rule 144A under the Securities Act of 1933, as amended (the "Securities Act") and (2) to other institutional investors that are accredited investors within the meaning of rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act, and outside the United States to non-U.S. persons in reliance on Regulation S under the Securities Act.The bonds have not been registered under the Securities Act or applicable state or foreign securities laws and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the Securities Act and applicable state laws. This announcement shall not constitute an offer to sell or the solicitation of an offer to buy the bonds.
